PER CURIAM.
This proceeding is before us on respondent’s petition for leave to resign without leave to reapply, pursuant to article XI, Rule 11.08, of The Florida Bar Integration Rule.
The Florida Bar does not oppose respondent’s petition. The Court, having found that respondent freely and voluntarily submitted the petition and that the requirements of Rule 11.08 are satisfied, hereby approves the petition.
Dan Hayes’ name is hereby stricken from the roll of attorneys in the State of Florida effective this date. Judgment for costs in the amount of $3,814.69 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.